119 F.3d 6w
98 Cal. Daily Op. Serv. 2618
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald MARGOLIS and Carol Margolis, Plaintiffs-Appellants,v.Ellen M. RYAN, Sydney B. Strong, Lynn Dickerson, CatherineDanko Weikleenget, and Anita Stevenson,Defendants-Appellees.
Nos. 95-35979, 95-36121.
United States Court of Appeals, Ninth Circuit.
Argued November 7, 1996.Submitted November 7, 1996.Decided July 21, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION